Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Regarding Claim 1, Kusuma discloses a method, comprising:
receiving via a first network access point, by first network equipment comprising a processor, audible data representative of audio associated with a user identity, wherein the audio was captured by a user equipment associated with the user identity and in communication with the first network access point   (See Kusuma fig. 1 & 0029; The basic multimedia medical documentation process and presentation platform uses the treatment/recovery image data & The presentation platform is a display monitor with a user interactive display controller. The multimedia medical documentation process substantially simultaneously displays partial views of visual representations ”),
receiving, by the first network equipment from the user equipment, calendar data representative of a calendar meeting scheduled for the user identity  (See Kusuma fig. 8A & 0088; the Practice Flow concept in FIG. 8A presents a holistic view of the current day at the practice and is focused on what is happening for each patient now versus the prior art calender which merely shows a day view of timeslots. ”),
receiving, by the first network equipment, historical usage data representative of a historical usage of an application of the user equipment in association with the user identity  and based on the audible data, the calendar data, and the historical usage data, predicting, by the first network equipment (See Kusuma 0057; Pat Alpha history, Pat Alpha diary (the patient diary is made available to the patient as requested by the patient at fnc block 41), Pat Alpha recovery and compliance 40, marketing materials for the general population 22, and for historic purposes unique to the doctor, the facility and the HC staff. Further, the AI process generates specific outputs 69 for legal purposes, patient record files and as an archive.”),
a time for a utilization of the application in relation to the calendar meeting  (See Kusuma fig. 8A & 0130; Subclasses for recovery and compliance KPIs may include drug utilization per patient/facility/HC staff/Dr and time for recovery per patient/facility/HC staff/Dr. Other superclasses and subclasses for KPIs may be developed by this AI data collection processes described herein or known in the HC industry. ”),  and 
a location for the utilization of the application in relation to the calendar meeting, wherein the location is associated with an area served by second network equipment different than the first network equipment  (See Kusuma fig. 8A & 0087; In FIG. 8A, the five vertical columns 202a, 202b, 202c, 202d, 202e show the patient flow for various patients in the locations in the facility where those patients are currently subject to medical services. ”), and
Kusuma fails to discloses in response to the predicting, sending, by the first network equipment, time data representative of the time to the second network equipment in advance of the time for the second network equipment to facilitate the utilization of the application by the user equipment at the location during the time,

wherein information is communicated to the user equipment by the second network equipment, for the utilization of the application by the user equipment at the location during the time, via a second network access point different than the first network access point, and wherein the audible data comprises phrase data representative of a defined phrase that facilitates the predicting based on a predefined meaning of the defined phrase, and wherein receiving the calendar data comprises determining the calendar data from the audible data.


Therefore claim 1, 4-18 & 20-23 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tom Watson (Reg. No. 43,243) on 1/27/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method, comprising:
receiving via a first network access point, by first network equipment comprising a processor, audible data representative of audio associated with a user identity, wherein the audio was captured by a user equipment associated with the user identity and in communication with the first network access point;
receiving, by the first network equipment from the user equipment, calendar data representative of a calendar meeting scheduled for the user identity;
receiving, by the first network equipment, historical usage data representative of a historical usage of an application of the user equipment in association with the user identity;
based on the audible data, the calendar data, and the historical usage data, predicting, by the first network equipment:
a time for a utilization of the application in relation to the calendar meeting, and 
a location for the utilization of the application in relation to the calendar meeting, wherein the location is associated with an area served by second network equipment different than the first network equipment; and
in response to the predicting, sending, by the first network equipment, time data representative of the time to the second network equipment in advance of the time for the second network equipment to facilitate the utilization of the application by the user equipment at the location during the time,
wherein information is communicated to the user equipment by the second network equipment, for the utilization of the application by the user equipment at the location during the time, via a second network access point different than the first network access point, and wherein the audible data comprises phrase data representative of a defined phrase that facilitates the predicting based on a predefined meaning of the defined phrase, and wherein receiving the calendar data comprises determining the calendar data from the audible data.



4.	(Original) The method of claim 1, further comprising:
	receiving, by the first network equipment, global positioning system data representative of a global positioning coordinate associated with the location at which the utilization of the application by the user equipment is predicted to take place, wherein the historical usage data is associated with the global positioning system data.

5.	(Original) The method of claim 1, wherein the area is a conference room served by the second network equipment.

6.	(Original) The method of claim 1, wherein the predicting comprises predicting a being that is at least likely be present at the location during the time based on a threshold.

7.	(Original) The method of claim 1, wherein the predicting comprises predicting a duration of the time for the utilization.



a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving audio data representative of audio recorded by a first user equipment;
receiving calendar data representative of a calendar invite scheduled in association with the first user equipment;
receiving historical geographical data representative of a geographic area in which [[an]] a first application of the first user equipment has been determined to have been utilized;
based on the audio data, the calendar data, and the historical geographical data, predicting, a time for a utilization of the first application by the first user equipment, and a first location for the utilization of the first application by the first user equipment, wherein the first location is associated with an area determined to be served by second network equipment, and wherein the area is within the geographic area; [[and]]
in response to the predicting, sending time data representative of the time to the second network equipment in advance of the time to facilitate enabling the second network equipment to facilitate the utilization of the first application by the first user equipment at the first location during the time;
in response to determining that a second user equipment is at the first location, deprioritizing a second location of the first application via a display screen of the first user equipment; and 
in response to the deprioritizing, prioritizing a second application.

9.	(Currently Amended) The first network equipment of claim 8, wherein the operations further comprise:
	based on historical travel data and a direction that the first user equipment is determined to be moving, predicting a destination for the first user equipment.

10.	(Currently Amended) The first network equipment of claim 8, wherein the utilization of the first application is further based on historical utilization of the first application at the area by the first user equipment.

11.	(Currently Amended) The first network equipment of claim 8, wherein the operations further comprise:
	receiving profile data representative of a profile corresponding to a user identity associated with the first user equipment, wherein the predicting is further based on the profile data.

12.	(Currently Amended) The first network equipment of claim 8, wherein the operations further comprise, in response to the predicting, sending location data representative of the first location to the second network equipment in advance of the time to facilitate enabling the second network equipment to facilitate the utilization of the first application by the first user equipment at the first location during the time.

13.	(Currently Amended) The first network equipment of claim 8, wherein the first application is hosted by cloud server equipment.

14.	(Currently Amended) The first network equipment of claim 13, wherein the operations further comprise:
	based on a determination that the first user equipment is at the first location for the utilization and that the time for the utilization has been determined to have occurred, sending information to the first user equipment that facilitates enabling execution of the first application by the first user equipment. 



receiving, via a network access point, voice data representative of voice audio recorded by a first user equipment connected to the network access point;
receiving, via the network access point from the first user equipment, schedule data representative of a scheduled meeting associated with the first user equipment;
receiving, via the network access point, historical usage data representative of a historical usage of [[an]] a first application of the first user equipment by the first user equipment;
based on the voice data, the schedule data, and the historical usage data, predicting:
a time for a utilization of the first application by the first user equipment in relation to the scheduled meeting, and 
a first location for the utilization of the first application by the first user equipment in relation to the scheduled meeting, wherein the first location is associated with an area determined to be served by network equipment other than the network access point; [[and]]
in response to the predicting, first application at the first location and during the time by the first user equipment;
	in response to determining that a second user equipment is at the first location, facilitating deprioritizing a second location of the first application on a display screen of the first user equipment; and 
in response to the facilitating of the deprioritizing, facilitating prioritizing a second application.

 16.	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
sending an indication that the facilitating has occurred to the first user equipment prior to the first user equipment arriving at the first location.


	in response to the first location being determined to be a public location, utilizing a second application instead of the first application based on a content type of the first application, wherein the content type is a proprietary content type not to be displayed in the public location.

18. 	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the network equipment further facilitates an increase of a prioritization or a visibility of the application via a display of the first user equipment in response to the first user equipment arriving at the first location.

19. 	(Canceled)

20. 	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
in response to the time for utilization being determined to have ceased, resulting in a modified display screen to be displayed by the first user equipment, wherein the modifying comprises reverting to a default display screen of the first user equipment.

21. 	(New) The method of claim 1, further comprising:
	receiving, by the first network equipment, profile data representative of a profile corresponding to the user identity associated with the user equipment, wherein the predicting is further based on the profile data.

22.	(New) The first network equipment of claim 8, wherein the predicting comprises at least one of predicting a being that is at least likely be present at the first location during the time based on a threshold, or predicting a duration of the time for the utilization.



receiving profile data representative of a profile corresponding to a user identity associated with the first user equipment, wherein the predicting is further based on the profile data.

Claims 1, 4-18 & 20-23 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449